                 Case 16-35560             Doc 43   Filed 05/09/19 Entered 05/09/19 10:49:31      Desc Main
                                                     Document     Page 1 of 10




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              David E. Sterling                               §     Case No. 16-35560
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Cindy M. Johnson, Trustee, chapter 7 trustee, submits this Final Account, Certification
              that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 11,973.81                           Assets Exempt: 17,330.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 6,587.03            Claims Discharged
                                                                    Without Payment: 88,475.24

              Total Expenses of Administration: 3,103.38


                      3) Total gross receipts of $ 10,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 309.59 (see Exhibit 2), yielded net receipts of $ 9,690.41 from the liquidation
              of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 16-35560             Doc 43    Filed 05/09/19 Entered 05/09/19 10:49:31            Desc Main
                                                  Document     Page 2 of 10




                                                  CLAIMS           CLAIMS                 CLAIMS                 CLAIMS
                                                SCHEDULED         ASSERTED               ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                   $ 64,451.56              $ 0.00                 $ 0.00                   $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            3,103.38               3,103.38                 3,103.38

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 0.00                  0.00                      0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              30,556.19           6,532.51               6,532.51                 6,587.03

TOTAL DISBURSEMENTS                                $ 95,007.75          $ 9,635.89            $ 9,635.89                $ 9,690.41


                  4) This case was originally filed under chapter 7 on 11/07/2016 . The case was pending
          for 29 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 03/21/2019                        By:/s/Cindy M. Johnson, Trustee
                                                                              Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 16-35560             Doc 43      Filed 05/09/19 Entered 05/09/19 10:49:31                     Desc Main
                                                      Document     Page 3 of 10




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

25515 S. Canal Street
Channahon Il 60410-0000 Will                                                  1110-000                                         10,000.00

TOTAL GROSS RECEIPTS                                                                                                          $ 10,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

                                                   Surplus Funds Paid to Debtor 726
                                                   (a)(6) (includes Payments to
David E. Sterling                                  shareholders and limited partners)                8200-002                     309.59

TOTAL FUNDS PAID TO DEBTOR &                                                                                                     $ 309.59
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM        CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                                   CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE      (from Form 6D)

              ALLY, Post Office Box
              380901 Minneapolis, MN
              55438                                                 11,973.81                  NA                    NA              0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 16-35560             Doc 43        Filed 05/09/19 Entered 05/09/19 10:49:31           Desc Main
                                                       Document     Page 4 of 10




                                                 UNIFORM        CLAIMS
                                                                                 CLAIMS             CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.      SCHEDULED                                              CLAIMS PAID
                                                                                ASSERTED           ALLOWED
                                                  CODE      (from Form 6D)

             U.S. Bank Home Mortgage,
             Post Office Box 20005
             Owensboro, KY 42304                                   52,477.75                NA                NA              0.00

TOTAL SECURED CLAIMS                                             $ 64,451.56              $ 0.00           $ 0.00           $ 0.00


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
                PAYEE                      TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

Cindy M. Johnson                           2100-000                    NA           1,719.04           1,719.04           1,719.04


Cindy M. Johnson                           2200-000                    NA              95.37              95.37             95.37


International Sureties, LTD                2300-000                    NA                 3.16               3.16             3.16


BOK Financial                              2600-000                    NA              91.26              91.26             91.26


Alan D. Lasko & Associates, P.C.           3410-000                    NA           1,172.55           1,172.55           1,172.55


Alan D. Lasko & Associates, P.C.           3420-000                    NA              22.00              22.00             22.00

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA          $ 3,103.38         $ 3,103.38        $ 3,103.38
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS              CLAIMS
                PAYEE                      TRAN.                                                                    CLAIMS PAID
                                                           SCHEDULED           ASSERTED            ALLOWED
                                           CODE

NA: NA                                           NA                    NA                 NA                 NA               NA




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 16-35560             Doc 43      Filed 05/09/19 Entered 05/09/19 10:49:31           Desc Main
                                                    Document     Page 5 of 10




                                         UNIFORM
                                                            CLAIMS            CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                 CLAIMS PAID
                                                          SCHEDULED          ASSERTED            ALLOWED
                                          CODE

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                $ NA            $ NA             $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                             (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                 6E)             Claim)

                                                                      0.00                 NA              NA            0.00

TOTAL PRIORITY UNSECURED                                              $ NA              $ 0.00         $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                             (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                 6F)             Claim)

            Barclays Bank, C/O Northstar
            Location Services 4285
            Genesee Street Cheektowaga,
            NY 14225                                              1,960.48                 NA              NA            0.00


            Chrysler Capital, Post Office
            Box 961275 Fort Worth, TX
            76161                                                19,945.30                 NA              NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 16-35560             Doc 43       Filed 05/09/19 Entered 05/09/19 10:49:31          Desc Main
                                                     Document     Page 6 of 10




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Sprint, C/O Enhanced
            Recovery Company Post
            Office Box 57610
            Jacksonville, FL 32256                                2,117.90                 NA              NA              0.00


1           Discover Bank                       7100-000          6,532.51            6,532.51       6,532.51         6,532.51


            Discover Bank                       7990-000               NA                  NA              NA            54.52

TOTAL GENERAL UNSECURED                                        $ 30,556.19          $ 6,532.51      $ 6,532.51       $ 6,587.03
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                                           Page:       1
                                           Case 16-35560             Doc 43     Filed 05/09/19 Entered 05/09/19 10:49:31                                        Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   7 of 10AND REPORT
                                                                                                   RECORD
                                                                                                   ASSET CASES
                                                                                                                                                                                                               Exhibit 8
Case No:              16-35560                          PSH            Judge:        Pamela S. Hollis                                Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:            David E. Sterling                                                                                              Date Filed (f) or Converted (c):   11/07/2016 (f)
                                                                                                                                     341(a) Meeting Date:               12/05/2016
For Period Ending:    03/21/2019                                                                                                     Claims Bar Date:                   05/19/2017


                                   1                                                 2                            3                               4                          5                             6

                         Asset Description                                        Petition/                 Est Net Value                 Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                           Unscheduled             (Value Determined by                 Abandoned                  Received by                Administered (FA)/
                                                                                  Values                 Trustee, Less Liens,                OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                             Exemptions,                                                                                 Assets
                                                                                                           and Other Costs)

  1. 25515 S. Canal Street                                                                 90,000.00                   18,555.54                                                  10,000.00                          FA
     Channahon Il 60410-0000 Will
  2. 2011 Jeep Patriot Mileage: 57,190                                                     12,500.00                   12,500.00                                                         0.00                        FA
  3. Miscellaneous Household Goods And Furnishings                                            600.00                          0.00                                                       0.00                        FA
  4. Miscellaneous Wearing Apparel                                                             75.00                          0.00                                                       0.00                        FA
  5. Private Bank- Checking                                                                   755.65                          0.00                                                       0.00                        FA
  6. Private Bank Savings                                                                     373.16                          0.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                   Unknown                            N/A                                                        0.00                    Unknown


                                                                                                                                                                                      Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                      $104,303.81                  $31,055.54                                                 $10,000.00                        $0.00
                                                                                                                                                                                      (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Trustee obtained order approving a buy out offer by debtor of estate's equity in his residence for $14,000.00 (doc. 27). Final report filed and approved. Distribution checks have
  cleared. Trustee will be filing distribution report shortly.



  RE PROP #              1   --   Debtor buyback of estate's interest in real estate for $14,000.00 4/7/17 (doc. 27) - due
                                  to only one claim being filed, trustee accepted $10,000.00 as that left enough to pay all
                                  claims and estate expenses, leaving only a small amount to be returned to the debtor
                                  for surplus (instead of a much larger amount).

  Initial Projected Date of Final Report (TFR): 01/24/2018             Current Projected Date of Final Report (TFR): 01/24/2018




      UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                     Page:           1
                                         Case 16-35560                 Doc 43 Filed 05/09/19
                                                                                           FORM 2Entered 05/09/19 10:49:31                                  Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 8 of 10 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-35560                                                                                                 Trustee Name: Cindy M. Johnson, Trustee                                  Exhibit 9
      Case Name: David E. Sterling                                                                                             Bank Name: BOK Financial
                                                                                                                     Account Number/CD#: XXXXXX0440
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX8073                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/21/2019                                                                                 Separate Bond (if applicable):


       1                2                               3                                              4                                                       5                  6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                           ($)
   07/10/17             1         Rouskey & Baldacci                         Buy out interest in the estate                           1110-000                $10,000.00                               $10,000.00
                                  151 Springfield Ave
                                  Joliet, IL 60435
   07/31/17                       BOK Financial                              Bank Service Fee under 11                                2600-000                                         $10.00            $9,990.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/31/17                       BOK Financial                              Bank Service Fee under 11                                2600-000                                         $14.84            $9,975.16
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/28/17            101        Alan D. Lasko & Associates, P.C.           Accountant Fees                                          3410-000                                     $1,172.55             $8,802.61
                                  205 West Randolph Street
                                  Suite 1150
                                  Chicago, Illinois 60606
   09/28/17            102        Alan D. Lasko & Associates, P.C.           Accountant Expenses                                      3420-000                                         $22.00            $8,780.61
                                  205 West Randolph Street
                                  Suite 1150
                                  Chicago, Illinois 60606
   09/29/17                       BOK Financial                              Bank Service Fee under 11                                2600-000                                         $14.34            $8,766.27
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/31/17                       BOK Financial                              Bank Service Fee under 11                                2600-000                                         $13.54            $8,752.73
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/30/17                       BOK Financial                              Bank Service Fee under 11                                2600-000                                         $12.58            $8,740.15
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/29/17                       BOK Financial                              Bank Service Fee under 11                                2600-000                                         $12.99            $8,727.16
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/31/18                       BOK Financial                              Bank Service Fee under 11                                2600-000                                         $12.97            $8,714.19
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/15/18            103        International Sureties, LTD                2018 Blanket Bond                                        2300-000                                          $3.16            $8,711.03
                                  Suite 420
                                  701 Poydras St
                                  New Orleans, LA 70139




                                                                                    Page Subtotals:                                                           $10,000.00           $1,288.97
        UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                      Page:           2
                                         Case 16-35560                 Doc 43 Filed 05/09/19
                                                                                           FORM 2Entered 05/09/19 10:49:31                                  Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 9 of 10 RECORD
                                                                                                DISBURSEMENTS
           Case No: 16-35560                                                                                                  Trustee Name: Cindy M. Johnson, Trustee                                  Exhibit 9
      Case Name: David E. Sterling                                                                                              Bank Name: BOK Financial
                                                                                                                       Account Number/CD#: XXXXXX0440
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX8073                                                                                 Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/21/2019                                                                                Separate Bond (if applicable):


       1                2                              3                                               4                                                       5                   6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                              Code                                                          ($)
   03/26/18            104        Cindy M. Johnson                           Final distribution representing a                          2100-000                                    $1,719.04             $6,991.99
                                  140 S. Dearborn St., Suite 1510            payment of 100.00 % per court
                                  Chicago, Illinois 60603                    order.
   03/26/18            105        Cindy M. Johnson                           Final distribution representing a                          2200-000                                        $95.37            $6,896.62
                                  140 S. Dearborn St., Suite 1510            payment of 100.00 % per court
                                  Chicago, Illinois 60603                    order.
   03/26/18            106        Discover Bank                              Final distribution to claim 1                                                                          $6,587.03                $309.59
                                  Discover Products Inc                      representing a payment of
                                  Po Box 3025                                100.00 % per court order.
                                  New Albany, Oh 43054-3025
                                                                                                                            ($54.52)    7990-000

                                  Discover Bank                              Final distribution to claim 1               ($6,532.51)    7100-000
                                                                             representing a payment of
                                                                             100.00 % per court order.
   03/26/18            107        David E. Sterling                          Distribution of surplus funds to                           8200-002                                       $309.59                 $0.00
                                  25515 S. CANAL STREET                      debtor.
                                  CHANNAHON, IL 60410


                                                                                                                 COLUMN TOTALS                                $10,000.00           $10,000.00
                                                                                                                       Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                                 Subtotal                                     $10,000.00           $10,000.00
                                                                                                                       Less: Payments to Debtors                    $0.00              $309.59
                                                                                                                 Net                                          $10,000.00            $9,690.41




                                                                                     Page Subtotals:                                                                $0.00            $8,711.03
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                           Page:     3
                                 Case 16-35560    Doc 43          Filed 05/09/19 Entered 05/09/19 10:49:31         Desc Main
                                                                   Document     Page 10 of 10
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0440 - Checking                                        $10,000.00               $9,690.41                 $0.00
                                                                                                         $10,000.00               $9,690.41                 $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $10,000.00
                                            Total Gross Receipts:                     $10,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 10)
